Title: Aron S. Barton to Thomas Jefferson, 17 November 1809
From: Barton, Aron S.
To: Jefferson, Thomas


          
            Dear Sir
             
                     Jay 
                     17 Novr 1809
          
           
		  
		  
		  Dire necesity Obliges y 
                  me to 
                  R 
                  request of you the Loan of three thowsand Dollars to inable me to prosecute a Cotton factory, which I had previusly intended to Rear Beliveing You to be the patron of institutions I make this application to you Cofidently Believeing you and your friends will Contriburt this Small Sum to My Necesity and Greatly Oblige Dear Sir your Friend—Beliveing this to be a Singular request from a young man 28 years Old in the State of Massachusetts Dept of Mane in the Solitary Town of Jay & County of Oxford—What ever Dear Sir you May think Do not expose my Name for I put my Trust in God Believeing through his Assistance (with frugality and industry) I Shall arive in peace to that County from
			 which no Traviller returns
                  
               
          
            Known to you and Me and no other
            
                  
               Aron S. Barton
          
        